Citation Nr: 0411308	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of sphincter control.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 1970.  He 
received several military service awards, including a Purple Heart 
Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for loss of sphincter control.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

Potentially relevant records have not been obtained by the RO.  
For example, the veteran reported that he went to the proctology 
clinic at the VA North Texas Healthcare System on January 10, 
2001.  This record of treatment is not associated with the claims 
folder.  Additionally, the veteran is in receipt of Social 
Security Administration (SSA) disability benefits, and has 
reported that he was scheduled to see a doctor on April 23, 2001.  
These records should be obtained on remand.

The veteran was scheduled for a VA examination in May 2003.  He 
did not report.  Because the case must be remanded for the 
foregoing reasons, he should be afforded another opportunity to 
report for examination.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Make arrangements to obtain the veteran's complete medical 
records for loss of sphincter control from the VA North Texas 
Healthcare System, including any report of treatment from the 
proctology clinic on January 10, 2001.  See VA Form 21-4142, dated 
April 22, 2001.  If these records are not available, a negative 
reply is requested.  See 38 C.F.R. § 3.159(c)(2).

2.  Ask the veteran to identify where he was treated for loss of 
sphincter control on April 23, 2001, and make arrangements to 
obtain these records.  See Report of Contact, dated April 19, 
2001.

3.  Make arrangements to obtain a copy of any SSA decision denying 
or granting disability benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary material that were used 
in considering the veteran's claim for disability benefits.

4.  After the foregoing development has been accomplished to the 
extent possible, and the available medical records have been 
associated with the claims folder, make arrangements for the 
veteran to be afforded a VA proctology examination.  Send the 
claims folder to the examiner for review.  Ask the examiner to 
state in the report if the claims folder was reviewed.  All 
necessary tests should be conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any disorder manifested 
by loss of sphincter control found to be present.  The examiner 
should state whether it is at least as likely as not that any 
current loss of sphincter control had its onset during active 
service or is related to any in-service disease or injury.  The 
examiner must provide a comprehensive report including complete 
rationales for all conclusions reached.

5.  Thereafter, review the claims folder and ensure that ensure 
that all of the foregoing development have been conducted and 
completed in full.  38 C.F.R. § 4.2 (2003); See also Stegall v. 
West, 11 Vet. App. 268 (1998).  Also, ensure that the veteran has 
been provided appropriate notice and assistance under the VCAA and 
its implementing law and regulations.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

6.  Finally, readjudicate the veteran's claim, with application of 
all appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the benefit sought on appeal remains denied, the veteran and her 
representative, if any, should be provided a supplemental 
statement of the case and be given an appropriate period to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





